In 1842, the plaintiffs recovered a judgment in debt against the defendant, which became dormant. In 1847 they sued out a scire facias to revive, which was served. In October, 1849, they brought debt on the judgment to March Term, 1850, in the same court; and at that term the defendant confessed judgment on the scire facias and pleaded the same in bar of the action in debt. Upon these facts, as a case agreed, it was submitted, whether the plaintiffs were entitled to judgment or not; and after a decision for the plaintiffs, the defendant appealed. *Page 190 
The judgment on the scire facias is that the plaintiff have execution on his original recovery, and nothing more, except as to the costs. It is not at all inconsistent that the creditor should also have another judgment to recover the debt, and it cannot prejudice the defendant, as they are but different securities for the same debt, and satisfaction of either would be satisfaction of both judgments. A plaintiff may sue on a judgment on which he may at the time have execution, and indeed the purposes of justice may sometimes require it, as (275) it may be necessary to the recovery of interest on a judgment for damages, or, as in this case, to obtain new bail after the discharge of the former bail under the statute of limitations. The debtor can always defeat a disposition to oppress him with costs by paying the debt.
PER CURIAM.                                       Affirmed.
Cited: Warren v. Warren, 84 N.C. 615; McDonald v. Dickson, 85 N.C. 249;McLean v. McLean, 90 N.C. 531; Springs v. Pharr, 131 N.C. 194.